 1

 2

 3
                          UNITED STATES DISTRICT COURT FOR THE
 4
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 5

 6   GARRETT WADE LINDERMAN )
                            )                    CIVIL NO: C17-5934 RSM
 7                          )
               Plaintiff,   )                     ORDER RE:
 8                          )                     ATTORNEY FEES AND
          vs.               )                     EXPENSES AND COSTS
 9
                            )
10   NANCY BERRYHILL,       )
     ACTING COMMISSIONER    )
11   OF SOCIAL SECURITY,    )
                            )
12            Defendant.    )
13

14       Based upon Plaintiff’s Motion for Attorney Fees, it is hereby ORDERED that
15    $6,100.39 in attorney fees and expenses in the amount of $15.99 (for certified
16    mail/return receipt) pursuant to Equal Access of Justice Act (EAJA), 28 U.S.C.,
17    Section 2412(d), and costs in the amount of $5.00 (for copying costs) pursuant to 28
18    U.S.C., Section 1920, shall be awarded to Plaintiff pursuant to Astrue v. Ratliff, 130
19    U.S. 2521, (2010), 130 S.Ct 2521 (2010). The check for EAJA fees, expenses, and
20    costs shall be sent to the law office of Plaintiff’s attorney, JEFFREY SCHWAB at
21    P.O. DRAWER 1429, MOSES LAKE, WA 98837.
22            Dated this 16th day of November 2018.
23

24
                                  A
                                  RICARDO S. MARTINEZ
                                  CHIEF UNITED STATES DISTRICT JUDGE
25

26
     Order RE: -                                                                    Law Offices of
     Attorney Fees and Expenses                                                Calbom & Schwab, P.S.C
                                                                                   P.O. Drawer 1429
     And Costs                                                               Moses Lake, Washington 98837
     3:17-cv-05934-RSM                                                              (509) 765-1851
